NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

WELLS FARGO BANK, N.A.,                      )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D17-3156
                                             )
GEORGE A. ORDONEZ and                        )
AMARYLLIS ORDONEZ,                           )
                                             )
             Appellees.                      )
                                             )

Opinion filed May 24, 2019.

Appeal from the Circuit Court for Pasco
County; Declan P. Mansfield, Judge.

Michael K. Winston and Dean A.
Morande of Carlton Fields Jorden Burt,
P.A., West Palm Beach, for Appellant.

Mark P. Stopa of Stopa Law Firm,
Tampa, (withdrew after briefing); Angela
Leiner of The Law Office of Angela L.
Leiner, P.A., for Appellees.


PER CURIAM.


             We reverse the trial court's judgment against Wells Fargo Bank, N.A. We

hold that the executive branch has already determined that there is no additional tax

due under the unique facts of this case. See § 201.08(5), (6), Fla. Stat. (2010); Fla.

Admin. Code R. 12B-4.052(12)(a) (2010) ("A renewal that does not add obligor(s) and
merely changes the interest rate, the maturity date, or the payment terms is not subject

to tax, provided tax was paid on the original document and the original document is

attached to the renewal."). Accordingly, it was reversible error for the trial court to enter

judgment against Well Fargo on this basis.

              Reversed and remanded.



KELLY, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                            -2-